      Case 2:20-cv-00292-RMP    ECF No. 14   filed 10/06/20    PageID.170 Page 1 of 6



 1   Katharine B. Brereton, WSBA #50978
 2   Admitted Pro Hac Vice Peter C. Erbland, ISBA #2456
     LAKE CITY LAW GROUP PLLC
 3   435 W. Hanley Avenue, Suite 101
 4   Coeur d’Alene, ID 83815
     Telephone: (208) 664-8115
 5   Fax: (208) 664-6338
 6   kbrereton@lclattorneys.com
     perbland@lclattorneys.com
 7
 8   Admitted Pro Hac Vice
     Christopher W. Cardwell, TSBA #019751
 9   Mary Taylor Gallagher, TSBA #021482
10   Marshall Thomas McFarland, TSBA #033432
     GULLETT SANFORD ROBINSON & MARTIN PLLC
11   150 Third Avenue South, Suite 1700
12   Nashville, TN 37201
     (615) 244-4994 (Telephone)
13   (615) 256-6339 (Facsimile)
14   ccardwell@gsrm.com
     mtgallagher@gsrm.com
15   tmcfarland@gsrm.com
16
     Attorneys for NuVasive, Inc. &
17   neXus Surgical Innovations, Inc.
18
                   UNITED STATES DISTRICT COURT
19           EASTERN DISTRICT OF WASHINGTON AT SPOKANE
20   RONALD VICTOR ARTHUN and                  No. 2:20-cv-00292
21   MATT ROBINS,
                                               NUVASIVE, INC. & NEXUS
22
                Plaintiffs,                    SURGICAL INNOVATIONS,
23                                             INC.’S MOTION FOR
       v.                                      PRELIMINARY INJUNCTION
24
25   NEXUS SURGICAL INNOVATIONS,               Hearing Date: November 24, 2020
     INC.,                                     Time: 3:00 p.m.
26
                                               Via video conference
27              Defendant.                     With Oral Argument
28   MOTION FOR PRELIMINARY                             LAKE CITY LAW GROUP, PLLC
                                                      435 W. HANLEY AVENUE, STE. 101
     INJUNCTION - 1                                       COEUR D’ALENE, ID 83815
                                                     PHONE 208.664.8115 / FAX 208.664.6338
      Case 2:20-cv-00292-RMP     ECF No. 14   filed 10/06/20    PageID.171 Page 2 of 6



 1   NUVASIVE, INC. & NEXUS
 2   SURGICAL INNOVATIONS, INC.,

 3               Plaintiffs,
 4
       v.
 5
 6   MATT ROBINS,
 7               Defendant.
 8
     NUVASIVE, INC. & NEXUS
 9   SURGICAL INNOVATIONS, INC.,
10
                 Plaintiffs,
11
12     v.
13   RONALD V. ARTHUN,
14
                 Defendant.
15
16
            Through their counsel of record, and pursuant to Federal Rule of Civil
17
18   Procedure 65, NuVasive, Inc. (“NuVasive”) and neXus Surgical Innovations, Inc.
19
     (“neXus” or “neXus Surgical”), move for a preliminary injunction, and request
20
     that the Court enjoin, Matt Robins (“Robins”), from violating the confidentiality,
21
22   noncompetition, and nonsolicitation obligations contained in his Confidential
23
     Information, Inventions, Nonsolicitation and Noncompetition Agreement (the
24
     “Agreement”) between himself and neXus, and to which NuVasive is an express,
25
26   third-party beneficiary. In support of this motion, NuVasive and neXus state:
27
28   MOTION FOR PRELIMINARY                              LAKE CITY LAW GROUP, PLLC
                                                       435 W. HANLEY AVENUE, STE. 101
     INJUNCTION - 2                                        COEUR D’ALENE, ID 83815
                                                      PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP     ECF No. 14    filed 10/06/20      PageID.172 Page 3 of 6



 1         1.   NeXus, one of NuVasive’s exclusive sales agents with a sales territory
 2
     encompassing all or part of Washington, Montana, Utah, Wyoming, and Idaho,
 3
 4   engaged Robins in a sales role – first as an entry-level Spine Associate and then

 5   as a full Spine Specialist – between January 7, 2019, and May 31, 2020.
 6
           2.   As a condition of his engagement with neXus, Robins agreed to and
 7
 8   executed   the   Agreement,     which    contains      reasonable         confidentiality,
 9   noncompetition, and nonsolicitation obligations.
10
           3.   After abruptly resigning his neXus employment on May 31, 2020,
11
12   Robins immediately assumed a nearly identical role with NuVasive’s direct
13   competitor, Alphatec Spine, Inc. (“Alphatec”).
14
           4.   Around the time of his resignation, Robins communicated to neXus’
15
16   owner that he did not intend to adhere to the contractual obligations he owes to
17   neXus and NuVasive, and that he intended to immediately solicit the business of
18
     his former NuVasive/neXus surgeon-customers on behalf of Alphatec.
19
20         5.   Consistent with his representations, Robin’s sales territory on behalf
21   of Alphatec includes several of his long-time NuVasive/neXus surgeon-
22
     customers, and Robins is soliciting the business of and supporting surgeries
23
24   performed by at least one of those surgeon-customers.
25
26
27
28   MOTION FOR PRELIMINARY                                LAKE CITY LAW GROUP, PLLC
                                                         435 W. HANLEY AVENUE, STE. 101
     INJUNCTION - 3                                          COEUR D’ALENE, ID 83815
                                                        PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP      ECF No. 14    filed 10/06/20     PageID.173 Page 4 of 6



 1         6.    If Robins is not preliminarily enjoined from violating his restrictive
 2
     covenants, NuVasive and neXus will continue to be irreparably harmed, in the
 3
 4   form of lost customers, which cannot be compensated by money damages.

 5         7.    On the other hand, issuing the requested injunction will not harm
 6
     Robins as it will only preclude him from doing what he is contractually precluded
 7
 8   from doing – misusing NuVasive’s and neXus’ confidential and/or proprietary
 9   information and improperly competing with NuVasive and neXus in his former
10
     sales territory.    Indeed, Section 7 of the Agreement contains Robin’s
11
12   acknowledgement that his restrictive covenants are important to NuVasive and
13   neXus and are necessary to protect NuVasive and neXus.
14
           8.    Granting the requested injunction will further the public’s interest in
15
16   seeing valid contractual obligations enforced as written.
17         9.    In further support of this motion, NuVasive and neXus rely upon the
18
     supporting memorandum, the declarations of Derek Mulgrew and John English,
19
20   the verified allegations in the Complaint, and the exhibits attached thereto.
21        WHEREFORE, NuVasive and neXus respectfully requests that this Court:
22
           a.    grant this motion;
23
24         b.    issue a preliminary injunction which precludes Robins from violating
25   the confidentiality, nonsolicit, and noncompetition clauses in his Agreement; and
26
           c.    grant any other relief that it deems just and proper.
27
28   MOTION FOR PRELIMINARY                                LAKE CITY LAW GROUP, PLLC
                                                         435 W. HANLEY AVENUE, STE. 101
     INJUNCTION - 4                                          COEUR D’ALENE, ID 83815
                                                        PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP   ECF No. 14   filed 10/06/20    PageID.174 Page 5 of 6



 1        RESPECTFULLY SUBMITTED,
 2
          DATED this 6th day of October, 2020.
 3
 4                                     LAKE CITY LAW GROUP PLLC

 5
 6                                     By: /s/ Katharine B. Brereton
                                          Katharine B. Brereton, WSBA #50978
 7                                        Peter C. Erbland, ISBA #2456
 8                                        LAKE CITY LAW GROUP, PLLC
                                          435 W. Hanley Avenue, Suite 101
 9                                        Coeur d’Alene, Idaho 83815
10                                        kbrereton@lclattorneys.com
                                          perbland@lclattorneys.com
11
12                                     GULLETT, SANFORD, ROBINSON &
                                       MARTIN, PLLC
13
14                                         Christopher W. Cardwell
                                           Mary Taylor Gallagher
15                                         Marshall Thomas McFarland
16                                         GULLETT, SANFORD, ROBINSON
                                           & MARTIN, PLLC
17                                         150 Third Avenue South, Ste. 1700
18                                         Nashville, TN 37201
                                           ccardwell@gsrm.com
19                                         mtgallagher@gsrm.com
20                                         tmcfarland@gsrm.com
21                                    Attorneys for NuVasive, Inc. &
22                                    neXus Surgical Innovations, Inc.
23
24
25
26
27
28   MOTION FOR PRELIMINARY                           LAKE CITY LAW GROUP, PLLC
                                                    435 W. HANLEY AVENUE, STE. 101
     INJUNCTION - 5                                     COEUR D’ALENE, ID 83815
                                                   PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP      ECF No. 14    filed 10/06/20     PageID.175 Page 6 of 6



 1                           CERTIFICATE OF SERVICE
 2
            I hereby certify that on this 6th day of October, 2020, I filed the foregoing
 3   with the Clerk of the Court electronically through the CM/ECF system which will
 4   send notice of electronic filing to the registered participants in the method
     indicated below:
 5
 6     William M. Symmes, WSBA #24132               (X) wms@witherspoonkelley.com
       Matthew W. Daley, WSBA #36711                (X) mwd@witherspoonkelley.com
 7     WITHERSPOON KELLEY
 8     422 West Riverside Avenue, Suite 1100
       Spokane, Washington 99201
 9
10
           Further, I hereby certify there are no non-CM/ECF participants upon whom
11   service is required in this matter.
12
                                            LAKE CITY LAW GROUP PLLC
13
14                                          By: /s/ Katharine B. Brereton
                                               Katharine B. Brereton, WSBA #50978
15                                             LAKE CITY LAW GROUP, PLLC
16                                             435 W. Hanley Avenue, Suite 101
                                               Coeur d’Alene, Idaho 83815
17                                             kbrereton@lclattorneys.com
18
                                           Attorneys for NuVasive, Inc. &
19                                         neXus Surgical Innovations, Inc.
20
21
22
23
24
25
26
27
28   MOTION FOR PRELIMINARY                                LAKE CITY LAW GROUP, PLLC
                                                         435 W. HANLEY AVENUE, STE. 101
     INJUNCTION - 6                                          COEUR D’ALENE, ID 83815
                                                        PHONE 208.664.8115 / FAX 208.664.6338
